Citation Nr: 1143200	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of stress fractures of the lower legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board issued a decision in July 2007 denying other claims the Veteran also had appealed - for a rating higher than 20 percent for the traumatic arthritis of his right heel, for a rating higher than 10 percent for residuals of a shell fragment wound of his right foot with retained foreign body, and for a rating higher than 0 percent, i.e., a compensable rating, for residuals of stress fractures of the os calcis of his left foot.  However, the Board remanded this remaining claim for service connection for residuals of stress fractures of his lower legs because he had filed a timely Notice of Disagreement (NOD) in March 2003, in response to the denial of this claim, but had not been provided a Statement of the Case (SOC) concerning this claim, then given time to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (a VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet.App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely referring it).  He was provided this SOC in November 2007 and, in response, submitted a Statement in Support of Claim (VA Form 21-4138) in December 2007 in lieu of a VA Form 9 to perfect his appeal of this claim to the Board.  In this statement he indicated he did not want a hearing concerning this claim, and that he wanted his case returned to the Board for processing.



FINDING OF FACT

The Veteran does not have a current diagnosis of stress fractures of the lower legs or competent and credible indication he has present disability as a residual or consequence of this type of trauma during his active duty military service.


CONCLUSION OF LAW

The Veteran does not have residual disability due to stress fractures of his lower legs as a result of disease or injury incurred in or aggravated by his active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Ideally, this VCAA notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction, which, here, is the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has provided this required notice in this instance.  An October 2002 letter, sent prior to the initial unfavorable decision in January 2003, so in the preferred sequence, advised the Veteran of the evidence and information necessary to substantiate this claim as well as of his and VA's respective responsibilities in obtaining such evidence and information.  He also later was informed of the type of evidence necessary to establish a "downstream" disability rating and an effective date in accordance with Dingess/Hartman, supra, when providing him the November 2007 SOC.  That additional notice, obviously, did not precede the initial adjudication of his claim.  But there has not been reason since providing that additional notice to readjudicate his claim, such as in a SSOC, because no additional evidence has been identified or submitted that might change the result of the prior adjudication.  See Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).

And as for the duty to assist, the Veteran's service treatment records (STRs) as well as post-service VA treatment records have been obtained and considered.  He has not identified any additional, outstanding, records that have not been requested or obtained.  In this regard, he specifically indicated in a November 2002 statement that he had no other evidence, and he essentially reiterated this in his most recent Statement in Support of Claim (on VA Form 21-4138) in December 2007 by indicating he wanted this claim returned to the Board for processing.

The Veteran has not been provided a VA compensation examination for a medical opinion concerning this claim, but such is not needed to fairly decide this claim.  Specifically, as will be discussed below, he does not have a current diagnosis of stress fractures of the lower legs or competent and credible indication he has present disability as a residual or consequence of this type of trauma during his active duty military service.  Moreover, he has not provided any statements regarding his right or left lower leg symptoms, and the medical evidence of record is unremarkable for any present complaints, treatment, or diagnoses referable to this claimed disability.  Therefore, as there is no evidence of a current diagnosis or persistent or recurrent symptoms of this claimed disability, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

II.  Analysis

The Veteran contends that he sustained stress fractures of both heels during his military service and, as such, is entitled to service connection for stress fractures of his lower legs because this is consequent disability.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence showing the Veteran has current disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007)

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record, both medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to the other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

When there is reasonable doubt as to any issue material to the determination, this doubt is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case at hand.  The Veteran's STRs reflect that he was treated for bilateral stress fractures of the os calcis, for which service connection already has been established.  However, these records are unremarkable for complaints, treatment, or diagnoses referable to stress fractures of his lower legs.  Additionally, his April 1969 separation examination revealed that his lower extremities were normal upon clinical evaluation.  His military service ended in May 1969.

VA examinations in September 1969, January 1975, July 1982, November 2002, and August 2003, as well as VA treatment records dated in August 2002, are similarly unremarkable for any complaints, treatment, or diagnoses referable to stress fractures of his lower legs.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, the fact that the Veteran did not have any relevant complaints for so long after service, even when examined and evaluated on those several intervening occasions, much less did not receive a pertinent diagnosis, tends to refute the notion that he has experienced continuous symptoms like pain, etc., since this claimed trauma in service.

Additionally, he has only described symptomatology associated with his already service-connected bilateral stress fractures of os calcis.  He has not offered any description of his right or left lower leg symptomatology.  Furthermore, in seeking medical treatment for other disorders, he has not described any complaints or symptoms referable to his right or left lower leg.  In this regard, the absence of any complaints specifically referable to his right or left lower leg in his post-service treatment records or VA examination reports is especially probative because, in seeking medical care, an individual has a strong motive to truthfully state his complaints so as to receive proper care.  See generally Fed.R.Evid. 803 (medical diagnosis or treatment exception to the hearsay rule); see also United States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating that the rationale of the "medical diagnosis or treatment exception" to the hearsay rule is that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 


Most importantly, though, the Veteran has not proven the most fundamental and essential element of this claim, that is, establish he has current disability that might be the result of stress fractures of his lower legs, and absent this proof he has not made a valid claim.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability).  See also Chelte v. Brown, 10 Vet. App. 268 (1997) (a current disability generally means a disability shown by competent medical evidence to exist).  

Without this required proof he at least has this claimed disorder, this claim necessarily fails.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 8 Vet. App. 208 (1995), 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim).

Because, for these reasons and bases discussed, the preponderance of the evidence is against this claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim resultantly must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for service connection for residuals of stress fractures of the lower legs is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


